STEPHENSON, Justice.
The Court of Appeals denied writ of mandamus filed by Melissa Bone. She appeals, and we reverse.
Melissa Bone was a named defendant in an adoption proceeding in the trial court. An amended petition was filed seeking to terminate Melissa Bone’s parental rights. The trial court entered a judgment terminating parental rights and a judgment granting the adoption. Bone filed notice of appeal.
A brief in response was not filed in this court. We have examined the response to the writ of mandamus filed in the Court of Appeals and from this and the appellant’s brief gather that the natural father consented to the adoption and that Melissa Bone did not answer or make any appearance in the case.
Melissa Bone filed a motion to open the record, sealed pursuant to KRS 199.570. The trial court declined to do so, and the Court of Appeals denied writ of mandamus. Melissa Bone contends that she needs access to the file to fairly present her appeal.
Bone misses the point. CR 75 provides for the record on appeal, and adoption cases are not excluded. In fact, KRS 199.-570(5) clearly contemplates the possibility of a reversal of the adoption judgment by providing for actions to be taken by the clerk in such event.
While much of the argument in the brief and response goes to the merits or matters not in the record, we do not express any opinion on these matters. We are of the opinion that KRS 199.570, as it provides for sealing the adoption record, does not apply to a judgment of adoption being appealed.
The order of the Court of Appeals is reversed with directions to make the record available.
STEPHENS, C.J., and GANT, LAMBERT, LEIBSON and WINTERSHEIMER, JJ., concur.
VANCE, J., dissents.